Citation Nr: 0835026	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-21 295	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the lumbar spine prior 
to March 19, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine from March 19, 
2008.

3.  Entitlement to an initial evaluation in excess of 10 
percent for intervertebral disc syndrome of the cervical 
spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for sensory deficit of the left upper extremity 
associated with intervertebral disc syndrome of the cervical 
spine.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis of the right elbow.

6.  Entitlement to a compensable initial evaluation for 
uterine fibroids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In January 2008, the Board 
remanded the veteran's claims for additional development.

By a November 2005 rating decision, the RO granted service 
connection for retroflexed uterus.  A noncompensable (zero 
percent) rating was initially awarded.  Thereafter, the 
veteran's representative submitted a notice of disagreement 
with the initial evaluation assigned for retroflexed uterus.  
In January 2008, the Board remanded the claim for the 
issuance of a statement of the case (SOC).  See 38 C.F.R. 
§ 19.26 (2008).  While the case was in remand status, the RO 
increased the rating to 30 percent and re-characterized the 
disability as retroflexed uterus and uterine prolapse with 
rectocele.  The RO also granted service connection for 
cystocele with urinary incontinence associated with service-
connected retroflexed uterus.  A 40 percent rating was 
awarded for that disability.  In May 2008, the RO furnished 
the veteran with the necessary SOC.  Inasmuch as a 
substantive appeal of the claim regarding the retroflexed 
uterus and uterine prolapse with rectocele has not been made 
a part of the record, the Board will not address the issue.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2008).


FINDINGS OF FACT

1.  Prior to March 19, 2008, the veteran's service-connected 
lumbar spine disability was manifested by characteristic pain 
on motion and functional loss that equated to mild limitation 
of motion with forward flexion of the thoracolumbar spine to 
no worse than 75 degrees and combined motion of no worse than 
175 degrees.

2.  From March 19, 2008, the veteran's service-connected 
lumbar spine disability has been manifested by pain and 
functional loss that has equated to moderate limitation of 
motion with forward flexion of the thoracolumbar spine to no 
worse than 40 degrees and combined motion of no worse than 
105 degrees.

3.  The veteran likely has mild right L4-5 radiculopathy due 
to service-connected lumbar spine disability.

4.  Since the award of service connection, the veteran's 
cervical spine disability has been manifested by painful 
motion and functional loss that has equated to mild 
limitation of motion with forward flexion of the cervical 
spine to no worse than 35 degrees and combined motion of no 
worse than 295 degrees; incapacitating episodes in 
association with intervertebral disc syndrome of the cervical 
spine have not been shown.

5.  Since the award of service connection, the veteran's 
sensory deficit of the left upper extremity has resulted in 
disability tantamount to no worse than moderate incomplete 
paralysis of the musculocutaneous nerve.

6.  Since the award of service connection, the veteran's 
tendonitis of the right elbow has been manifested by painful 
motion with functional loss equating to flexion of no worse 
than 140 degrees and extension of no worse than 5 degrees.

7.  Since the award of service connection, the veteran's 
uterine fibroids have required continuous treatment to 
control the symptoms.


CONCLUSIONS OF LAW

1.  Prior to March 19, 2008, the criteria for a rating in 
excess of 10 percent for service-connected lumbar spine 
disability were not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, Diagnostic Codes 5237, 5242 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).

2.  From March 19, 2008, the criteria for a rating in excess 
of 20 percent for service-connected lumbar spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
Diagnostic Codes 5237, 5242 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).

3.  From September 25, 2007, the criteria for a separate 10 
percent rating for right L4-5 radiculopathy associated with 
service-connected lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2008).

4.  From January 14, 2003, the criteria for a rating in 
excess of 10 percent for service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, Diagnostic Codes 5237, 5243 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2003).

5.  From January 14, 2003, the criteria for a rating in 
excess of 10 percent for service-connected sensory deficit of 
the left upper extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.124a, Diagnostic Code 8517 (2008).

6.  From January 14, 2003, the criteria for a rating in 
excess of 10 percent for service-connected tendonitis of the 
right elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71, 4.71a, Diagnostic Codes 5003, 5024, 5206, 5207 (2008).

7.  From January 14, 2003, the criteria for a 10 percent 
rating for service-connected uterine fibroids have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.116, Diagnostic Codes 7613, 7628 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to render 
a decision as to the claims on appeal has been accomplished.  
Through March 2006, February 2007, and May 2008 notice 
letters, the veteran and her representative were notified of 
the information and evidence needed to substantiate the 
claims.  The May 2008 notice letter set forth detailed 
information regarding the assignment of disability ratings, 
including a list of applicable diagnostic codes for the 
veteran's service-connected disabilities.  By the February 
2007 notice letter, the veteran was provided with the general 
criteria for assigning effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claims, the claims were properly 
re-adjudicated in May 2008, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the March 2006 and February 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  The notice letters also 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding her disabilities.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and SOCs.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
19.29 (2008); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Consequently, a remand for further VCAA notification is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
veteran has submitted treatment records from multiple private 
medical providers.  Additionally, in February 2003, October 
2005, July 2006, April 2007, and March 2008, the veteran was 
provided VA examinations in connection with her claims, the 
reports of which are of record.  Furthermore, the veteran was 
afforded a hearing before the Board in December 2007, the 
transcript of which is also of record.   Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

In September 2008, the veteran's representative stated that 
the case should be remanded because the RO did not review the 
evidence that was submitted during the December 2007 hearing.  
The evidence consisted of treatment records from several 
sources, dated from January 1993 to November 2007.  The Board 
remanded the case in January 2008 in order for the RO to 
consider such evidence.  Despite the representative's 
contention, the evidence in question is listed in the 
evidence section of the most recent supplemental statement of 
the case (SSOC), dated in May 2008.  Although all of that 
evidence may not have been referenced in the RO's analysis of 
the claims, the Board has no reason to suspect that the RO 
did not consider all of the evidence of record.  Therefore, 
another remand is not required.

II. Analysis

The veteran asserts that her service-connected disabilities 
that are on appeal have been more disabling than initially 
evaluated by the RO.  Thus, she contends that higher initial 
ratings are warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A. Degenerative Arthritis of the Lumbar Spine

After the Board remanded the case in January 2008, the RO 
increased the rating for the veteran's service-connected 
lumbar spine disability to 20 percent, effective March 19, 
2008.  Thus, a staged rating has been created.

The veteran's service-connected low back disability was 
initially evaluated as 10 percent disabling under Diagnostic 
Code 5295 for lumbosacral strain.  This was prior to a 
revision of the criteria for evaluating the spine.  That 
diagnostic code provided for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion; a 
20 percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilaterally, in the standing position; and a 40 percent 
rating for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a (Diagnostic Code 5295) 
(2003).

In addition, Diagnostic Code 5292 of the previous criteria 
for evaluating the spine provided for a 10 percent rating 
when there was slight limitation of motion of the lumbar 
spine; a 20 percent rating when there was moderate limitation 
of motion of the lumbar spine; and a 40 percent rating when 
there was severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a (2003).

During the pendency of the appeal and effective September 26, 
2003, the rating schedule for evaluation of that portion of 
the musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235 to 
5243) (2008)).

VA must consider the veteran's lumbar spine claim under each 
set of criteria, with consideration of revised criteria no 
sooner than the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).

In consideration of the revised criteria, the veteran's 
service-connected low back disability has been evaluated by 
the RO under Diagnostic Code 5237 for lumbosacral strain and 
Diagnostic Code 5242 for degenerative arthritis of the spine.  
Under those diagnostic codes, the same General Rating Formula 
for Diseases and Injuries of the Spine is used.  The General 
Rating Formula provides that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a (Diagnostic Codes 5237, 5242) 
(2008).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

During her hearing, the veteran testified that she 
experiences low back pain.  She felt that the pain was 
incapacitating.  The veteran stated that the pain radiates 
into her legs and she has numbing and tingling sensations in 
her legs.  She testified that the pain affects her ability to 
perform daily activities and to work.

A review of the medical evidence of record dated prior to 
March 13. 2008, reveals that the veteran received treatment 
for low back pain radiating to the legs primarily through the 
Family Health Center and the DeWitt Army Community Hospital.  
This was so since her separation from military service in 
2001.  Characteristic pain on motion was evidenced by the 
records from 2002 and 2003.  That level of severity is 
already contemplated by the 10 percent rating initially 
assigned.  Although paravertebral spasm, positive straight 
leg raises, and some limited motion was noted in November 
2002 and December 2002, the same symptoms were absent at 
other times during that period.  An MRI in December 2002 
showed a normal lumbar spine and an MRI in June 2003 
indicated mild lumbar spondyloarthropy.

In February 2003, the veteran underwent VA examination in 
order to address the level of severity of her lumbar spine 
disability at that time.  During the examination, the veteran 
complained of low back pain and tenderness was noted.  X-rays 
of the lumbar spine were normal.  Notably, straight leg 
raises were negative and the examiner stated that there were 
no signs of radiculopathy.  The veteran's range of motion 
during the examination was normal with flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  The 
examiner noted that there was no ankylosis and no DeLuca 
issues.  

Prior to the date of revision of the rating criteria for the 
spine, an evaluation in excess of 10 percent was not 
warranted for the veteran's service-connected lumbar spine 
disability under the previous criteria.  The evidence 
demonstrated that the veteran had normal range of motion on 
examination.  Even with consideration of pain on motion, the 
evidence did not reflect that the veteran's motion of the 
lumbar spine was moderately or severely limited.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5292) (2003).  
Additionally, symptoms associated with lumbar strain 
approximating a 20 or 40 percent rating were not shown, 
including muscle spasm on extreme forward bending or loss of 
lateral spine motion.  Moreover, the symptoms set forth in 
the criteria regarding severe lumbar strain were not 
documented.  See 38 C.F.R. § 4.71a (Diagnostic Code 5295) 
(2003).  Thus, for the rating period through September 26, 
2003, an evaluation in excess of 10 percent was not 
warranted.

From September 26, 2003, to March 19, 2008, an evaluation in 
excess of 10 percent for service-connected lumbar spine 
disability was also not warranted under either the former or 
the revised rating criteria.  Private medical records from 
2004 through 2007 showed continued treatment for low back 
pain with pain radiating to the lower extremities.  A May 
2005 MRI was unremarkable.  A November 2005 record reflected 
full range of motion, negative straight leg raises, and 
intact sensation.  A January 2006 record documented the 
absence of muscle spasm, weakness, and decreased sensation.  
Full range of motion was also seen in September 2006.  
Limited range of motion was noted in April 2007, but the 
degrees of motion were not provided.

In July 2006, the veteran was afforded another VA examination 
in connection with the claim.  The veteran complained of low 
back pain and pain and numbness in the lower extremities.  X-
rays showed degenerative arthritis of the lumbar spine.  
Objective examination revealed no evidence of radiating pain, 
muscle spasm, or ankylosis.  There was tenderness of the 
paraspinal muscles.  Straight leg raises were negative and 
gait was within normal limits.  The curvature of the spine 
was normal.  The veteran had full range of motion of the 
lumbar spine.  However, the motion was limited by pain.  With 
consideration of pain, flexion was to 75 degrees, extension 
was to 20 degrees, lateral flexion was to 20 degrees 
bilaterally, and rotation was to 20 degrees bilaterally.  
Even with consideration of additional functional loss due to 
pain, 60 degrees or less of flexion was not evidenced.  
Additionally, the combined range of motion was not 
120 degrees or less.  The examiner also found that functional 
loss was not additionally limited by fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.

Without evidence of moderate or severe limitation of motion 
of the spine, or limitation of flexion or combined limitation 
to the degrees specified, an evaluation in excess of 10 
percent for this rating period is not warranted for service-
connected degenerative arthritis and/or lumbar strain.  
Additionally, the absence of other disabling symptoms as set 
forth in the rating criteria indicates that the 10 percent 
rating adequately compensated the veteran during this time 
period.  This is so with consideration of both versions of 
the rating criteria.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5237, 5242) (2008); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5292, 5295) (2003).

The evidence during this period included a neurological 
report from S.J., M.D., dated September 25, 2007.  Of note, 
Dr. S.J. diagnosed the veteran with right L4-L5 radiculopathy 
after electromyography study of the associated paraspinal 
muscles.  There was evidence of decreased recruitment 
compared to the other tested muscles.

The radiculopathy was consistent with the veteran's 
complaints of pain and numbness in the right lower extremity.  
Given that the veteran is service connected for lumbosacral 
strain and degenerative arthritis of the lumbar spine, it is 
unlikely the radiculopathy could be differentiated from those 
disabilities.  The revised regulations call for the 
evaluation of any objective abnormalities associated with 
spine disabilities.  Thus, a rating should be awarded for L4-
5 radiculopathy as associated with the veteran's service-
connected lumbar spine disability.  A 10 percent evaluation 
is warranted because no more than mild symptoms were 
evidenced in the report.  See 38 C.F.R. § 4.124a (Diagnostic 
Code 8520) (2008).  Pain and numbness in the right leg were 
documented, but there was no indication of further functional 
loss.  The award should be effective September 25, 2007.  
This was the first date on which the veteran was clinically 
diagnosed with radiculopathy on objective testing.  
Radiculopathy was specifically not seen on prior 
examinations.  Additionally, the private neurological report 
was received by VA within one year of the date of the report.  
Therefore, the date of the report is the appropriate 
effective date.

From March 19, 2008, the only medical evidence of record is a 
March 19, 2008 VA examination report.  A 20 percent rating is 
appropriate in light of the increased limitation of motion 
evidenced in the examination report.  With consideration of 
pain, flexion of the lumbar spine was limited to 40 degrees 
and the combined range of motion was limited to 105 degrees.  
Thus, the revised criteria for a 20 percent rating were first 
met on the date of the VA examination.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5237, 5242) (2008).

An evaluation in excess of 20 percent is not warranted 
because flexion was not limited to 30 degrees or less, and 
severe limitation of motion of the lumbar spine and severe 
lumbosacral strain was not evidenced on examination.  The 
examiner noted that the veteran's function of the spine was 
limited by repetitive use, pain, fatigue, weakness, and lack 
of endurance.  However, the functional loss in degrees was no 
less than what was noted on range of motion testing.  
Consequently, a 20 percent rating adequately approximates the 
veteran's disability level during the rating stage beginning 
on March 19, 2008.

B. Intervertebral Disc Syndrome of the Cervical Spine

The veteran's service-connected cervical spine disability was 
initially evaluated as 10 percent disabling under Diagnostic 
Code 5290 for limitation of motion of the cervical spine.  
This was prior to the revision of the criteria for evaluating 
the spine.  That diagnostic code provided for a 10 percent 
rating when there was slight limitation of motion of the 
cervical spine; a 20 percent rating when there was moderate 
limitation of motion of the cervical spine; and a 30 percent 
rating when there was severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a (2003).

In November 2006, the RO re-characterized the veteran's 
disability as intervertebral disc syndrome of the cervical 
spine.  The previous criteria for evaluating the spine 
provided for an evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under section 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003).  A 10 percent rating was 
assignable with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent rating was assignable with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent rating was assignable.  With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating was 
assignable.  Id.  

Note (1), which followed the rating criteria stated that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Under Note (2), when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

As noted in the lumbar spine analysis, the rating schedule 
for evaluation of that portion of the musculoskeletal system 
that addresses disabilities of the spine was revised, 
effective September 26, 2003.  Intervertebral Disc Syndrome 
is to be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (Diagnostic Code 5243) 
(2008).

With respect to the cervical spine, the General Rating 
Formula provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or the combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less or for favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine.  Finally, 
a 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  Id.

Following the rating criteria, Note (2) provides:  (See also 
Plate V.) [With respect to the cervical spine]--For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

The previous rating criteria for intervertebral disc syndrome 
were largely incorporated into the current version's Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under this formula, a 10 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008).

Additionally, under Note (1) appended to these alternate 
rating criteria for disc disease:  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

During her hearing, the veteran testified that she has neck 
pain and painful motion of the neck.  The veteran stated that 
she has had several incapacitating episodes, although 
primarily as a result of low back disability.  The Board 
points out that the veteran is not service connected for 
intervertebral disc syndrome of the lumbar spine.

Private treatment records indicate that the veteran has been 
intermittently treated for neck pain since her separation 
from military service.  The private records have indicated 
both decreased range of motion and full range of motion of 
the neck.  However, measurements of range of motion in 
degrees were never documented.

In February 2003, the veteran underwent VA examination in 
connection with the claim.  The veteran had symptoms of pain, 
tenderness, and some muscle spasm.  The examiner diagnosed 
the veteran with cervical spasm.  Range of motion testing 
showed flexion of the cervical spine to 60 degrees, but to 50 
degrees with pain.  Extension was to 40 degrees, lateral 
flexion was to 35 degrees bilaterally, and rotation was to 80 
degrees bilaterally.  The examiner stated that the DeLuca 
issue was mainly pain and that there was no ankylosis.  

Based on the evidence of record prior to September 26, 2003 
(the revision date of the spine regulations), an initial 
rating in excess of 10 percent for the veteran's service-
connected cervical spine disability was not warranted under 
the previous rating criteria.  Even with consideration of 
painful motion, the veteran's range of motion of the cervical 
spine was nearly normal.  The evidence did not indicate that 
the veteran's limited motion of the cervical spine was more 
than slight in nature.  Notably, intervertebral disc syndrome 
of the cervical spine had not been identified as a disability 
of the veteran's neck.  There was no evidence suggesting that 
she had incapacitating episodes at that time.  Therefore, an 
initial evaluation in excess of 10 percent was not warranted 
for this time period of the claim process.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5290, 5293) (2003).

The veteran underwent further VA examination in connection 
with the claim in July 2006.  The veteran complained of pain 
and stiffness in the neck.  Tenderness was present, but there 
was no muscle spasm or ankylosis.  Significantly, she 
reported to the examiner that her condition does not cause 
incapacitation.  During this examination, the veteran had 
range of motion of the cervical spine reported as 45 degrees 
of flexion with pain at 35 degrees, 45 degrees of extension 
with pain at 40 degrees, 45 degrees of lateral flexion 
bilaterally with pain at 40 degrees, and 80 degrees of 
rotation bilaterally, with pain at 70 degrees.  The examiner 
noted that there was no additional functional limitation with 
consideration of pain, fatigue, weakness, lack of endurance, 
or incoordination with repetitive use.  A diagnosis of 
intervertebral disc syndrome was provided.

In March 2008, the veteran was afforded another VA 
examination.  The veteran complained of neck pain and she was 
diagnosed with intervertebral disc syndrome of the cervical 
spine.  There was tenderness, but not ankylosis on 
examination.  Notably, the veteran denied that the condition 
has resulted in incapacitation.  Range of motion testing 
showed flexion of the cervical spine to 45 degrees, extension 
to 40 degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 70 degrees bilaterally.  Pain was evident at the 
extremes of motion.  The examiner stated that the veteran's 
function was additionally limited after repetitive use by 
pain, fatigue, and lack of endurance.  However, those factors 
did not cause any additional loss of motion in terms of 
degrees.

From September 26, 2003, an initial evaluation in excess of 
10 percent is not warranted for the veteran's service-
connected cervical spine disability.  The examination reports 
reflect no more than slight limitation of motion.  Even with 
consideration of pain and other factors, moderate limitation 
of motion has not approximated.  Additionally, while the 
criteria for a 10 percent rating have been met under the 
revised provisions, the criteria for a 20 percent rating, or 
higher, have not been met.  The evidence does not indicate 
that flexion of the cervical spine has been limited to 30 
degrees or less, or the combined motion limited to 120 
degrees or less.  Additionally, more disabling symptoms, such 
as muscle spasm or guarding of the cervical spine severe 
enough to result in abnormal gait or abnormal spinal contour 
have not been shown.  Moreover, ankylosis has not been shown.

(With respect to neurological abnormalities associated with 
the cervical spine, the evidence has indicated that the 
veteran has sensory deficit of the left upper extremity.  The 
veteran has already been awarded a separate rating for this 
disability.  An analysis of the evaluation for that 
disability is addressed in the section below.  No other 
associated neurological abnormalities were evidenced in the 
record.)

Under both the previous and revised rating criteria, a higher 
evaluation is not warranted for incapacitating episodes.  
Although the veteran stated during her hearing that she has 
incapacitating episodes, she reported to the VA examiners 
that her cervical spine disability was not incapacitating.  
In any event, incapacitating episodes must be prescribed by a 
physician in order to be considered for rating purposes as 
defined in both versions of the criteria.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5243) (2008); 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003).  Such episodes were not 
evidenced in the VA examination reports or the private 
treatment records.  Consequently, for this time period as 
well, an evaluation in excess of 10 percent for cervical 
spine disability is not warranted.

C. Sensory Deficit of the Left Upper Extremity

In November 2006, sensory deficit of the left upper extremity 
was awarded as a separate service-connected disability 
associated with intervertebral disc syndrome of the cervical 
spine.  The disability has been evaluated as 10 percent 
disabling under Diagnostic Code 8515 for symptoms affecting 
the median nerve, effective from January 14, 2003.  See 
38 C.F.R. § 4.124a.

After a review of the evidence, the Board finds that 
Diagnostic Code 8517 is more appropriate for evaluating the 
veteran's disability.  That diagnostic code is for impairment 
of the musculocutaneous nerve.  The only medical professional 
to address which nerve was affected by the sensory deficit of 
the left upper extremity was the July 2006 VA examiner.  The 
examiner stated that the musculocutaneous nerve was the most 
likely peripheral nerve affected by the disability.  The 
opinion stands uncontradicted in the record.  Thus, the 
veteran's disability should be evaluated under Diagnostic 
Code 8517.  The Board notes that the RO did adjudicate the 
musculocutaneous nerve in the most recent SSOC.  

Under that diagnostic code, a noncompensable rating is 
warranted for mild incomplete paralysis of the 
musculocutaneous nerve for the minor extremity.  (In this 
case, the criteria for the minor upper extremity are 
addressed, as the veteran's right arm is shown to be her 
dominant side.)  For moderate paralysis of the 
musculocutaneous nerve, a 10 percent rating is warranted.  
For severe paralysis of the musculocutaneous nerve, a 20 
percent rating is warranted.  For complete paralysis of the 
musculocutaneous nerve, but not with loss of flexion of elbow 
and supination of forearm, a 20 percent rating is also 
warranted.  38 C.F.R. § 4.124a (Diagnostic Code 8517).

During her hearing, the veteran testified that she 
experiences radiating pain and numbness in her left arm.  She 
has been treated at the Family Health Center and the DeWitt 
Army Community Hospital for pain and numbness in the left arm 
since her separation from military service.

In February 2003, the veteran underwent VA examination and 
she reported complaints of left arm pain and numbness.  
Objective examination revealed normal peripheral nerves and 
upper extremities.  The examiner noted that the veteran's 
motor and sensory function were normal.

The July 2006 VA examiner found that the veteran had C5 and 
C6 sensory deficit of the left upper extremity that was most 
likely involving the musculocutaneous nerve.  Radiating pain 
in the left arm on movement was noted.  The veteran underwent 
further VA examination in March 2008.  At that time, no 
radiating pain was noted on movement.  The veteran's motor 
and sensory function were determined to be within normal 
limits.

As noted in the lumbar spine analysis section, the veteran 
underwent neurological testing by Dr. S.J. in September 2007.  
A nerve conduction study and electromyography did not reveal 
any evidence of peripheral neuropathy of the left upper 
extremity.

Since the award of service connection, the veteran has had 
subjective complaints of pain and numbness in the left upper 
extremity.  Objective medical examination has indicated that 
there is some sensory deficit involved.  However, motor and 
sensory function has also been determined to be normal on 
several occasions.  The initially assigned 10 percent 
evaluation equates to moderate incomplete paralysis of the 
musculocutaneous nerve.  The veteran's symptoms have been 
adequately compensated by the 10 percent rating.  Without 
evidence of severe incomplete paralysis or complete paralysis 
of the musculocutaneous nerve, a 20 percent rating is not 
warranted.  See 38 C.F.R. § 4.124a (Diagnostic Code 8517).  
Thus, an initial evaluation in excess of 10 percent for 
service-connected sensory deficit of the left upper extremity 
is not warranted for any rating period of the claim process.

D. Tendonitis of the Right Elbow

The veteran is service connected for tendonitis of the right 
elbow.  An initial rating of 10 percent was assigned from the 
effective date of service connection, January 14, 2003.  The 
veteran's right elbow disability has been evaluated under 
Diagnostic Code 5024, as analogous to tenosynovitis.  
38 C.F.R. §§ 4.20, 4.71a (2008).  Diagnostic Code 5024 states 
that tenosynovitis is to be rated on limitation of motion of 
affected parts as degenerative arthritis.  38 C.F.R. § 4.71a 
(Diagnostic Code 5024).  Diagnostic Code 5003 in turn 
provides that degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5003).

Accordingly, the right elbow disability is evaluated under 
limitation of flexion and extension of the forearm.  (In this 
case, the criteria for the major forearm are addressed, as 
the veteran's right arm is shown to be her dominant side.)  
Limitation of flexion of the major forearm, when flexion is 
limited to 110 degrees, warrants a noncompensable (zero 
percent) rating; when limited to 100 degrees, a 10 percent 
rating is warranted; when limited to 90 degrees, a 20 percent 
rating is warranted; when limited to 70 degrees, a 30 percent 
rating is warranted; when limited to 55 degrees, a 40 percent 
rating is warranted; and when limited to 45 degrees, a 
50 percent rating is warranted.  38 C.F.R. § 4.71a 
(Diagnostic Code 5206).  Regarding limitation of extension, a 
10 percent rating is warranted for extension limited to 
45 degrees or 60 degrees; 20 percent when limited to 
75 degrees; 30 percent when limited to 90 degrees; 40 percent 
when limited to 100 degrees; and 50 percent when limited to 
110 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5207).  
(Normal elbow extension and flexion is from 0 to 145 degrees.  
38 C.F.R. § 4.71 (Plate I) (2008).)

During her hearing, the veteran testified that she has a 
painful right elbow.  She experiences achy pain when using 
the right elbow.

The February 2003 VA examination included examination of the 
right elbow.  X-rays were normal.  Range of motion was normal 
with flexion to 145 degrees and extension to zero degrees.  
The examiner noted that there were no DeLuca issues and there 
was no ankylosis.  Private treatment records show 
intermittent treatment for right elbow pain.  Full range of 
motion of the right elbow was noted in a September 2004 
record.

The veteran underwent further VA examination in connection 
with the claim in April 2007.  X-rays were within normal 
limits, but there was tenderness in the right elbow.  The 
veteran had near-normal range of motion with flexion to 140 
degrees and extension to zero degrees.  Extension was limited 
to 5 degrees with consideration of painful motion.  The 
examiner noted that the joint function of the right elbow was 
additionally limited by repetitive use, pain, fatigue, 
weakness, and lack of endurance.  However, those factors did 
not result in limiting the veteran's motion of the right 
elbow by any further measurable degrees.

A VA examination in March 2008 revealed similar results 
regarding the right elbow.  X-rays were within normal limits 
and tenderness was noted.  Range of motion was documented as 
flexion to 145 degrees and extension to zero degrees.  The 
examiner noted that there was pain on repetitive use, but 
that factor did not result in any further loss of motion.

Since the award of service connection, it has been 
objectively shown that the veteran has had full, or nearly 
full, range of motion of her right elbow.  Painful motion has 
been documented.  Even with consideration of pain and other 
factors on repetitive motion, the veteran's right elbow 
motion is not limited to even a compensable level.  Thus, the 
initial evaluation of 10 percent has adequately compensated 
the veteran for her service-connected tendonitis of the right 
elbow.  Without evidence that the disability has resulted in 
limitation of flexion of the right forearm to 90 degrees or 
limitation of extension of the right forearm to 75 degrees, 
an initial evaluation in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5206, 
5207).  

E. Uterine Fibroids

The veteran's service-connected uterine fibroids have been 
evaluated as noncompensably disabling under Diagnostic 
Code 7628 for benign neoplasms of the gynecological system or 
breast.  Under that diagnostic code, the impairment in 
function of the urinary system, gynecological system, or skin 
is to be evaluated.  38 C.F.R. § 4.116 (Diagnostic Code 7628) 
(2008).

There is no indication that the veteran's skin has been 
affected by the uterine fibroids.  The evidence shows that 
the veteran has experienced urinary incontinence.  However, 
the veteran is already receiving compensation for the symptom 
as it relates to service-connected cystocele associated with 
retroflexed uterus and uterine prolapse.  That disability is 
not on appeal.  The evaluation of the same disability under 
various diagnoses is to be avoided in order to avoid 
pyramiding.  See 38 C.F.R. § 4.13 (2008).  Therefore, in this 
case, the Board finds the most appropriate diagnostic code to 
be Diagnostic Code 7613 for disease, injury, or adhesions of 
the uterus.

Under that diagnostic code, the disability is to be evaluated 
under the General Rating Formula for Disease, Injury, or 
Adhesions of Female Reproductive Organs.  The General Rating 
Formula calls for a noncompensable rating for symptoms that 
do not require continuous treatment.  A 10 percent rating is 
warranted for symptoms that require continuous treatment.  
Lastly, a 30 percent rating is warranted for symptoms not 
controlled by continuous treatment.  38 C.F.R. § 4.116 
(Diagnostic Code 7613)

A review of the medical evidence reveals that the veteran has 
a history of developing uterine fibroids.  The February 2003 
VA examiner provided a diagnosis of uterine fibroids.  An 
October 2003 private treatment record indicated that uterine 
fibroids were seen by MRI of the pelvis.  A November 2003 
record reflected symptomatic uterine fibroids, with three in 
the past year.  In April 2004, the veteran underwent surgery 
to remove two symptomatic uterine fibroids.

In October 2005, the veteran underwent VA examination, but a 
gynecological examination was not performed.  The examiner 
diagnosed the veteran with status post uterine fibroid 
removal.  The October 2005 examiner stated that there was no 
continuous treatment or functional impairment.  A July 2006 
VA examiner provided 


similar information.  Even so, in August 2007, a private 
ultrasound showed that the veteran had multiple uterine 
fibroids.

The veteran underwent further VA examination in March 2008.  
The examiner diagnosed the veteran with uterine fibroids and 
noted that the veteran still requires continuous treatment to 
control the uterine fibroids.  The examiner also stated that 
all of the symptoms were responsive to treatment or therapy.

Based on the evidence, the Board finds that the veteran has 
uterine fibroids with symptoms that as likely as not require 
continuous treatment and are controlled by that treatment.  
The March 2008 VA examination is probative, because the 
examiner was able to review evidence of the development of 
additional uterine fibroids even after the surgery in April 
2004.  Accordingly, the criteria for a 10 percent rating have 
been met and a higher initial rating is warranted.  The 
veteran has had uterine fibroids and treatment for such since 
the award of service connection.  Thus, the 10 percent rating 
is effective from January 14, 2003.

F. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's service-connected 
disabilities on appeal have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of her 
disabilities have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).



For all the foregoing reasons, the Board finds that the claim 
for an initial compensable evaluation for uterine fibroids is 
granted, to the extent described above.  A separate rating 
for right L4-5 radiculopathy is also granted.  The Board 
finds that the other claims for higher initial ratings must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims for higher initial ratings, or against 
even higher ratings for those awarded, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Prior to March 19, 2008, an initial evaluation in excess of 
10 percent for lumbar spine disability is denied.

From March 19, 2008, an initial evaluation in excess of 20 
percent for lumbar spine disability is denied.

A separate 10 percent rating for right L4-5 radiculopathy 
associated with lumbar spine disability is granted, effective 
September 25, 2007, subject to the laws and regulations 
governing the payment of monetary awards.

An initial evaluation in excess of 10 percent for cervical 
spine disability is denied.

An initial evaluation in excess of 10 percent for sensory 
deficit of the left upper extremity is denied.

An initial evaluation in excess of 10 percent for tendonitis 
of the right elbow is denied.

A 10 percent rating for uterine fibroids is granted, 
effective January 14, 2003, subject to the laws and 
regulations governing the payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


